Case 1:19-cv-04327-VEC Document 26-2 Filed 05/24/19 Page 1 of 2




            EXHIBIT B
Case 1:19-cv-04327-VEC Document 26-2 Filed 05/24/19 Page 2 of 2




                                                                                          ..,
      Dian Bauman @danbauman77 • May 13                                               v
      @BenFeibleman, ph oj oumalist most rece ly f r @reveal (per bio), has filed
      sui agai nst @Columbia, alle ing the U. expell ed him after e was falsely accused
      o sex al assault by a female classmate. Feiblemar al leges his fern le classmate
      act ally sexually assa ult him. /1

       01          t.l..   3    C)   2


      Dan Bauman @dan bauma n77 , May 13                                              v
      When law suits are ma de a ai nst c lieges, I normally share tl1e act al document
      here. owever, this 98-page c mplai nt inclu es photos of Fei leman's
      coll ea gues and classmates, as well as the em ale s dent me iont:>d p rev. These
      s. udents' names are als, unreciacted in he sui . 2/

       01          t.l..        C)

      Dan Bauman @danbauman77 · May 13                                                v
      I've c.onternplat e h w es to share his. info, weighing privacy ag inst the
      publi s righ to know. For that reas n, I will not share a link t e oc. I will
      s. re he d cket # (1:19-cv- 32 ) s, , hers. can verify my sourci ng.

       01          t.l..        C)

       Dan Bauman
                                                                 (    Follow    )     V
       @danbauman77


       My int,e ntion is for this extra step to
      1m inimize the potential harm1that com ,es
      with virality/social med ia to the students
      who are named, but who are not heingi
      su,ed, no r required to answ,e r the
      complaint . .At the sam1e ti 1me, I won t be
                                                                            1




      ignoring ai matter of public si,grnificance.
      4/4
      2: 12 PM - 13 May 2019


       1 Like


       01          t.l..        C) 1
